RESOLUCIÓN.
Puerto Rico, primero de Agosto de mil novecientos.— Visto el presente recurso gubernativo interpuesto contra negativa del Registrador de la Propiedad de Ponce á inscribir una escritura hipotecaria. — Resultando: Que por escritura pública otorgada en la Villa de Coamo, ante el Notario de la misma, Don Felipe Rodríguez, en primero de Febrero de mil ochocientos noventa y nueve, Doña Regina Rodríguez y Meléndez reconoció deber á los Sres. Santiago Hermanos, del comercio de aquella Villa, la suma de ciento diez y nueve pesos, moneda corriente, que confesó recibidos, comprometiéndose á devolvérselos en varios plazos, que se determinan en la misma escritura, é hipotecándoles k> la seguridad del pago una finca rústica compuesta de quince cuerdas de terreno, en el partido de Juana Díaz, barrio de Caunilla-arriba, que le pertenecía por compra á Don José Francisco Miranda, de cuya adquisición aun no tenía título ; y que llevada esta escritura al Registrador de la Propiedad de Ponce para su inscripción, en quince de Junio último, la denegó, por no hallarse inscrita la finca que se hipotecaba á favor del hipotecante, ni de ninguna otra persona, según nota puesta por el mismo Registrador al pie de la escritura en tres de Julio siguiente. — Resultando : Que notificada la negativa del Registrador á Don Guillermo Sapia, como mandatario verbal de los Sres. Santiago Plermanos, en diez del mismo mes de Julio, en trece del expresado mes remitió el Registrador la escritura al Honorable Presidente del Tribunal Supremo de Justicia para la resolución del recurso, á *315tenor de lo que dispone la Orden General número 99 de treinta de Abril último. — Considerando: Que con arreglo al artículo 20 de la Ley Hipotecaria vigente en esta Isla, para inscribir ó anotar los títulos en que se transfiera ó grave el dominio ó la posesión de bienes inmuebles ó derechos reales, deberá constar previamente inscrito ó anotado el derecho de la persona que otorgue, ó en cuyo nombre se haga la trasmisión ó gravamen; y que los Registradores denegarán la inscripción de dichos títulos, mientras no se cumpla este requisito, siendo responsables directamente de los perjuicios que causen á un tercero por la infracción de este precepto; y que en consonancia con lo establecido por este artículo de la ley, previene el 244 del Reglamento de la misma, que no podrá inscribirse ningún título constitutivo de alguno de los derechos reales consignados en el número 2 del artículo 2 de la misma Ley Hipotecaria, entre los cuales se comprende el de hipoteca, sin que conste inscrita la propiedad del inmueble á favor del que' lo constituyere; de cuyos preceptos ha hecho perfecta aplicación el Registrador de la Propiedad de Ponce, al denegar la inscripción de la escritura hipotecaria de que se trata en el presente recurso. —Considerando : Que si bien la falta de inscripción previa de la finca á favor del que la trasmita ó grave, es un defecto subsanable cuando tampoco aparezca inscrita á favor de ninguna otra persona, y que con arreglo al artículo 2 de la Orden General número 99, los Registradores de la Propiedad no pueden suspender la inscripción de ningún título por defectos de aquella clase, esta disposición sólo puede aplicarse á los títulos que contengan algún defecto subsanable, nacido de los mismos títulos, como lo prescribe el expresado artículo 2 de la citada Orden General, al disponer en su segundo inciso que los Registradores harán constar en la inscripción “los defectos que contenga el título, pero en manera alguna á los que no puedan inscribirse por obstáculos nacidos del mismo Registro, como la falta de inscripción previa de la finca, á que se refieren los artículos 20 de la Ley Hipotecaria *316y 224 del Reglamento; requisito indispensable, y de cuyo cumplimiento depende precisamente todo el mecanismo del Registro de la Propiedad, y la fuerza y eficacia de los títulos inscritos, con arreglo á las prescripciones de la misma Ley Hipotecaria, cuya derogación no ha podido entrar en el pensamiento de una reforma, que, como lo expresa en su preámbulo la misma Orden General, sólo se ha inspirado en el propósito de facilitar el despacho de los negocios del Registro, en manera alguna el de quebrantar los preceptos fundamentales en que descansa la legislación hipotecaria vigente. —Se confirma la nota denegatoria puesta por el Registrador de la Propiedad de Ponce, al pie de la escritura hipotecaria de que se trata en el presente recurso; y devuélvasele con copia certificada de la presente resolución, que se publicará en la Gaceta Oficial, para su conocimiento y el de los demás interesados. — Así lo acordaron y firman los Señores del Tribunal, de que certifico.
José S. Quiñones. — José C. Hernández. — José M!1 Pigueras. —Rafael Nieto Abeillé. — E. de J. López Gaztambide, Secretario.